Cite as 27 I&N Dec. 481 (A.G. 2018)

Interim Decision #3943

Matter of Daniel Girmai NEGUSIE, Respondent
Decided by Attorney General October 18, 2018
U.S. Department of Justice
Office of the Attorney General

BEFORE THE ATTORNEY GENERAL
Pursuant to 8 C.F.R. § 1003.1(h)(1)(i) (2018), I direct the Board of
Immigration Appeals (“Board”) to refer this case to me for review of its
decision. The Board’s decision in this matter is automatically stayed
pending my review. See Matter of Haddam, A.G. Order No. 2380-2001
(Jan. 19, 2001). To assist me in my review, I invite the parties to these
proceedings and interested amici to submit briefs on: Whether coercion
and duress are relevant to the application of the Immigration and Nationality
Act’s persecutor bar. See 8 U.S.C. §§ 1101(a)(42), 1158(b)(2)(A)(i),
1231(b)(3)(B)(i) (2012).
The parties’ briefs shall not exceed 15,000 words and shall be filed on
or before November 8, 2018. Interested amici may submit briefs not
exceeding 9,000 words on or before November 15, 2018. The parties may
submit reply briefs not exceeding 6,000 words on or before November 15,
2018. All filings shall be accompanied by proof of service and shall be
submitted electronically to AGCertification@usdoj.gov, and in triplicate to:
United States Department of Justice
Office of the Attorney General, Room 5114
950 Pennsylvania Avenue, NW
Washington, DC 20530
All briefs must be both submitted electronically and postmarked on or
before the pertinent deadlines. Requests for extensions are disfavored.

481

